{¶ 25} Kaiser was goofily decided by bending over backwards to favor the employee over the employer. It makes no sense to allow an employee to dismiss a case brought by an employer. In an employer's appeal, how can the employee dismiss the case? Where does it go? Evidently it resides in some sort of legal limbo. The legislature should fix the mess that the Ohio Supreme Court created in Kaiser by amending the statutory scheme. Or that court should overrule Kaiser as an unfortunate aberration. Judge Gorman's resolution of this case is the best we can do with a bad situation.